 

wo fo SYD DB A FB WD Ne

mM Nw WM NY HY NY WY Be BPO Re Se Be SEO Ell lL lS
oO ca B&B 6 BP KF OD Oo wm WTF DH AH SP HY VY KF OC

 

 

Case 2:19-cr-00024-JLR Document 220-1 Filed 01/18/20 Page 1 of 1

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE
UNITED STATES OF AMERICA, ) No, CR19-024JLR
)
Plaintiff, ) ORDER GRANTING DEFENSE MOTION
)} TO FILE SURREPLY
v. )
| 5
JAMES J. HENDRIX, )
| )
Defendant. )

)

The defense has filed a motion seeking this Court’s permission to file a surreply.
IT IS HEREBY ORDERED that leave of court is hereby granted for the defendant to file
the surreply for the reasons set. out in his motion.

IT IS SO ORDERED.

DONE this Ni day of January, 2020. C \
we 05 LN

JUDGE JAMHS L. ROBART
UNITED STATES DISTRICT COURT
Presented by:

s/ Mohammad Ali Hamoudi

s/ Jennifer Wellman

Assistant Federal Public Defenders
Attorneys for James J. Hendrix

FEDERAL PUBLIC DEFENDER
(PROPOSED) ORDER GRANTING DEFENSE MOTION 1601 Fifth Avenue, Suite 700

TO FILE SURREPLY | Seattle, WA 98101
(James J. Hendrix; CR19-0247LR) - 1 (206) 553-1100

C

 

 
